DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 was filed after the mailing date of the Notice of Allowances on 1/27/2022 and 2/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Pending Claims are 1-3,5-16. 

Response to Arguments
Claims 1-3,5-16 remain allowable.

Allowable Subject Matter
Claims 1-3,5-16 (renumbered Claims 1-15) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed over the cited art of record for instance (US 2011/0134521 A1,WO 2015/181068 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a microscope system, the system in combination with limitations in Lines 1-7,19-20 of the claim, comprising:
“a first scanning element that uniaxially scans the sample, in the first operating state, with the light sheet-like illumination light distribution generated by the light sheet microscopic functional unit, and uniaxially scans the sample, in the second operating state, with the point-like illumination light distribution generated by the scanning microscopic functional unit, a second scanning element that uniaxially scans the sample, in the second operating state, with the point-like illumination light distribution generated by the scanning microscopic functional unit, such that, in the second operating state, the second scanning element generates together with the first scanning element a biaxial scanning of the sample with the point-like illumination light distribution generated by the scanning microscopic functional unit.”

Claim 15 is allowed over the cited art of record for instance (US 2011/0134521 A1,WO 2015/181068 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a method for imaging a sample using a microscope system, the method in combination with limitations in Lines 1-8, of the claim, comprising:
“wherein the sample, in the first operating state, is uniaxially scanned by a first scanning element with the light sheet-like illumination light distribution generated by the light sheet microscopic functional unit, and wherein the sample, in the second operating state, is both uniaxially scanned with the point-like illumination light distribution generated by the scanning microscopic functional unit, by the first scanning element, and uniaxially scanned, by an additional, second scanning element in an additional axis, whereby a biaxial scanning of the sample is generated using both the first and second scanning elements.”
	Claim 16 is allowed over the cited art of record for instance (US 2011/0134521 A1,WO 2015/181068 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a microscope system, the system in combination with limitations in Lines 1-20 of the claim, comprising:
“wherein the light sheet microscopic functional unit and the scanning microscopic functional unit have a common objective lens facing toward the sample, the common objective lens respectively serving for both illumination and detection, and wherein the light sheet microscopic functional unit and the scanning microscopic functional unit have common telescope optics that image an exit pupil of the objective lens onto the first scanning element.”
Claim 5 is dependent on Claim 16 and hence is allowable for at least the same reasons Claim 16 is allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Koster et al (Light Sheet and Confocal Microscopy, Optics and Photonics, Physics’ Best, April 2016, of record) teach (fig 3) a microscope system (Leica TCS SP8 DLS, pg 23, left Col, 2nd para, lines 1-12), comprising: 
a light sheet microscopic functional unit (light sheet microscope, pg 23, left col, 2nd para, lines 1-12) that illuminates and images a sample in a first operating state of the microscope system with a light sheet-like illumination light (digital light sheet, pg 23, left Col, 2nd para, lines 12-20) distribution, a scanning microscopic functional unit (confocal scanner, pg 23, left col, 2nd para, lines 12-20) that illuminates and images the sample in a second operating state of the microscope system (Leica TCS SP8 DLS, pg 23, left Col, 2nd para, lines 1-12) with a point-like illumination light distribution , a first scanning element that uniaxially scans the sample, in the first operating state, with the light sheet-like illumination light distribution (line scans) generated by the light sheet microscopic functional unit (light sheet microscope, pg 23, left col, 2nd para, lines 1-12).
	However Koster et al do not teach
the first scanning element uniaxially scans the sample, in the second operating state, with the point-like illumination light distribution generated by the scanning microscopic 
b)	Lippert et al (US 2017/0131534 A1, of record) teach 	(fig 1) a microscope system (microscope, p42, lines 1-2) , comprising: a light sheet microscopic functional unit (unit which generates light sheet, p42, lines 1-5) that illuminates and images a sample (sample carrier 3) in a first operating state of the microscope system (microscope, p42, lines 1-2) with a light sheet-like illumination light distribution (light sheet, p42, lines 1-5) , a scanning microscopic functional unit (scanning means 10,11, p51, lines 1-12) that scans and images the sample with the light sheet-like illumination light distribution (light sheet, p42, lines 1-5)  generated by the light sheet microscopic functional unit (unit which generates light sheet, p42, lines 1-5).
	However Lippert does not teach
the scanning microscopic functional unit that illuminates and images the sample in a second operating state of the microscope system with a point-like illumination light distribution, a first scanning element that uniaxially scans the sample, in the first operating state, with the light sheet-like illumination light distribution generated by the light sheet microscopic functional unit, and uniaxially scans the sample, in the second operating state, with the point-like illumination light distribution generated by the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








J.V.D
Jyotsna V DabbiExaminer, Art Unit 2872              					3/10/2022

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872